DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see Remarks, filed 05 January 2022, with respect to the rejections of claims 1-16 and 18-20 have been fully considered and are persuasive.  The rejections of claims 1-16 and 18-20 has been withdrawn in view of the amendments filed 05 January 2022. 

Allowable Subject Matter
Claims 1-16 and 18-20 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
With regards to claim 1, the prior art of record fails to teach and/or suggest an ultrasound transducer structure, comprising: a single, continuous lens positioned at a peripheral portion of a housing; a continuous acoustic stack disposed on the single, continuous lens along a vertical axis; and an acoustic backing material bonded to a side of the acoustic stack facing away from the lens, along the vertical axis, without any intervening layer between the acoustic backing material and the acoustic stack, such that the acoustic backing material is in face- sharing contact with the side of the acoustic stack, wherein the acoustic backing material is composed of a solidified blend comprising a backing polymer.
With regards to claim 9, the prior art of record fails to teach and/or suggest an ultrasound probe, comprising: a housing; and an ultrasound transducer structure positioned inside the 
With regards to claim 13, the prior art of record fails to teach and/or suggest a method for manufacturing an ultrasound transducer structure, comprising: disposing an acoustic stack on a lens in a cavity of a mold; mixing one or more backing polymer materials, one or more fillers, and one or more additives to obtain a mixture; injecting the mixture into the cavity of the mold such that the mixture contacts a side of the acoustic stack facing away from the lens; solidifying the mixture to form an acoustic backing material bonded to the acoustic stack without adhesives; and separating the ultrasound transducer structure from the mold, wherein the mixture is a uniform density gradient of the one or more backing polymer materials, the one or more fillers, and the one or more additives.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROSE M MILLER whose telephone number is (571)272-2199. The examiner can normally be reached M-F 7 am to 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RMM/Examiner, Art Unit 2855                                             


/LISA M CAPUTO/Supervisory Patent Examiner, Art Unit 2855